Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim Objections
Claims 14, 15, and 16 are objected to because of the following informalities:  

Claim 14 recites the term “energy bean.” This appears to be a spelling error. 

Claim 15 and 16 recite the limitation wherein the support structure extends from the wall region toward the object being built and wherein the support structure extends from the object being built toward the wall region. It is unclear how these two are distinguished from each other. For example, where a support structure is built and extends from the wall region to the object it also could be said that the support structure extends from the object to the wall region. For the purposes of this office action it will be assumed that these two are essentially equivalent. See MPEP 608.01(m) (teaching “when two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper to object to the other claim under 37  Appropriate correction is required. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites “the at least one support structure.” There is insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “the support structure.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcantara Marte et al. (US 20170232682 A1, cited in an IDS submitted 6 Sept 2018 hereinafter “Alcantara”) in view of Ederer (US 20080001331 A1, hereinafter “Ederer”).


building, via the energy beam and the build material (see [0016] teaching sintering the object, walls, and support ribs), at least one wall region (200, 400, 500) that at least partially limits the build region from a rest of the build plane (200, 400, and 500 create a chamber within the build region); 
building, via the energy beam and the build material (see [0016] teaching sintering the object, walls, and support ribs), at least one three-dimensional object (210, 410, 510) in the build region (see Figs. 3, 4, 5); 
building, via the energy beam and the build material (see [0016] teaching sintering the object, walls, and support ribs), a support structure (ribs 214, 414, 514) that extends at least partly between the wall region and the at least one three-dimensional object (see Figs. 3, 4, 5 showing the ribs connecting the object to the built walls; [0044]-[0045] teaches that the support structure may extend from various areas of the build region);

Alacantra does not explicitly teach applying additional build material only in the build region, wherein the at least one wall region at least partially limits the additional build material from moving from the build region to the rest of the build plane.
However, in the same field of endeavor Ederer teaches teach applying additional build material only in the build region ([0061] teaches that powder only needs to be put on the inside enclosure box 9; [0063] teaches that the enclosure box is built together with the moulds 6; see 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Alacantra and Ederer. Ederer teaches that its method saves time as well as building material ([0048]) by only coating powder material in the enclosure box 9. Thus, a person having ordinary skill in the art at the time of filing would have found it desirable and been motivated to make the combination for those reasons. Additionally, Alacantra teaches that powder material deposited inside of the walls of an enclosure is helpful in supporting the built object and preventing deformations of it ([0034]). 

Regarding claim 15, Alcantara teaches characterized in that at least one support structure is built at least partly extending from the wall region towards the object  being built (see Figs. 3, 4, and 5 showing ribs extending towards the object; ).

Regarding claim 16, Alcantara teaches characterized in that at least one support structure is built extending from the object being built towards the wall region (see Figs. 3, 4, and 5 showing ribs extending towards the object or visa-versa).

Regarding claim 17, Alcantara teaches wherein the at least one support structure connects the wall region to the at least one three dimensional object (see Figs. 3, 4, and 5 showing ribs extending towards the object).

Regarding claim 18, Alcantara does not explicitly teach that at least one support structure comprises a strut. However, Alcantara teaches that multiple supports of different types may be used ([0048]). Further, Alcantara teaches that the selection of supports may depend on a variety of factors, such as the shape or orientation of the object being built ([0048]). As such, the shape of the supports is a design choice based upon the design of the object to be build. See MPEP 2144.04. 

Regarding claim 19, Alcantara teaches wherein the support structure at least partly extends along the at least one wall region in a circumferential direction (see Fig. 5 showing a circumferential object and a circumferential wall with ribs extending between the two circumferential bodies). 

Regarding claim 21, Alacantra teaches further comprising building, via the energy bean and the build material (see [0016]), a plurality of support structures (214, 414, and 514 comprise a plurality of ribs on several sides; [0023] teaches that there may be more than 4 rib support structures) that extend at least partly between the wall region and the at least one three-dimensional object (see Figs. 3, 4, 5).

Regarding claim 22, Alcantara teaches characterized in that at least one support structure  is built comprising at least one defined breaking region for separating the built object  from the at least one support structure ([0046] teaches a pointed contacted surface for the support to make for easier removal).

Regarding claim 23, Alcantara teaches wherein at least two wall regions are built (see 200 and 400 showing four sides to the wall region, making at least two wall regions; [0048] teaches that multiple supports may be used), wherein the build region is at least partially enclosed by the two wall regions (see Figs. 3 and 4).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcantara in view of Ederer and further in view of Fieldman (US 20170232511 A1, cited in an IDS submitted 6 Sept 2018, hereinafter “Fieldman”).

Regarding claim 20, Alcantara Alcantara teaches that multiple supports of different types may be used ([0048]). Further, Alcantara teaches that the selection of supports may depend on a variety of factors, such as the shape or orientation of the object being built ([0048]). However, Alcantara does not explicitly teach that the support structure is curved. 
In the same field of endeavor Fieldman teaches that support structures may be non-uniform in shape and have curved surfaces ([0033]). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support structure of Alcantara with the curved support structure of Fieldman, as Alcantara teaches support structures may have many shapes and Fieldman merely teaches one of those shapes. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742